Citation Nr: 1030171	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to May 1997.  
He died in April 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  At the time of the Veteran's death a claim for entitlement to 
service connection for GERD was pending.

2.  A claim for accrued benefits was received within one year 
after the Veteran's death.

3.  It has been shown by competent and probative evidence that 
the Veteran incurred GERD in service. 


CONCLUSION OF LAW

For purposes of accrued benefits GERD was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).

Applicable law and regulations provide that, upon the death of a 
veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the veteran's spouse.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such 
benefits must be filed within one year of the veteran's death.  
38 C.F.R. § 3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2009).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2009); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2008).  "Evidence in the 
file at date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993).

The Veteran filed a claim for entitlement to service connection 
for GERD in October 2005.  The Veteran died on April [redacted], 2006, 
prior to the initial denial of his claim.  On April 2, 2007, VA 
received the appellant's claim for accrued benefits.  Entitlement 
to service connection for GERD was denied in an April 2008 rating 
decision, and the appellant subsequently perfected an appeal of 
entitlement to service connection for GERD for purposes of 
receiving accrued benefits.  The Board therefore finds that the 
Veteran had a claim for service connection for GERD pending at 
the time of his death and that the appellant filed a claim for 
accrued benefits within one year of the Veteran's death.  As 
such, the Board will consider the merits of the claim for service 
connection for GERD based on the evidence of record at the time 
of the Veteran's death.  See 38 C.F.R. § 3.1000 (2009).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upon entrance to service the Veteran's abdomen and viscera were 
noted as normal on clinical evaluation.  See October 1070 report 
of medical examination.  The Veteran denied having had frequent 
indigestion, stomach, liver or intestinal trouble at entrance.  
See October 1970 report of medical history.  

In early July 1987 the Veteran sought treatment complaining of 3 
episodes of rectal bleeding and diarrhea.  He apparently denied 
abdominal pain at this time, as well as nausea and vomiting.  An 
assessment of explosive diarrhea with bleeding, "etiology 
unknown" was assessed at this time.  He was advised to change 
his diet, refrain from alcohol and if the bleeding persisted a 
flexible sigmoidoscopy was to be performed.  

About a week later in July the Veteran presented for a follow-up 
appointment regarding the earlier complaints of diarrhea and 
bloody stools.  At this time, he denied having diarrhea or 
hematochezia (blood in the stool).  He was then in no apparent 
distress.  Diarrhea with hematochezia, resolved, was assessed.  

In mid-March 1988 the Veteran received a physical examination.  
At this time he reported seldom having indigestion, diarrhea and 
blood in bowel movement.  He denied having had abdominal pain or 
cramps, constipation, black bowel movement, increased appetite or 
thirst, decreased appetite, nausea and vomiting, and difficulty 
swallowing.  He did, however, acknowledge a 10 pound weight loss.  
See March 1988 Officer Physical Examination Questionnaire.  He 
felt that his health was "fine," but for pain in his right 
shoulder.  See March 1988 report of medical history.  Despite 
these acknowledgements, the Veteran's abdomen and viscera were 
normal on clinical examination.  See March 1988 report of medical 
examination.  
Following the aforementioned complaints, the Veteran's service 
treatment records are largely silent with respect to 
gastrointestinal complaints.  Nonetheless, in December 1996 the 
Veteran received a retirement examination.  At this time, he 
acknowledged a history of "frequent indigestion," but denied 
stomach, liver, or intestinal trouble.  See December 1996 report 
of medical history.  Upon clinical evaluation his abdomen and 
viscera were normal.  See December 1996 report of medical 
examination.  However, upon elaboration of the Veteran's 
complaint of frequent indigestion, the physician stated that the 
Veteran suffered from intermittent "heartburn."

In October 2005 the Veteran filed an informal claim for service 
connection of "acid reflux" and "heartburn."  In his November 
2005 formal claim (VA Form 21-526) he indicated that he was 
claiming "acid reflux," which had its onset in 1988.  He did 
not indicate that he had ever sought treatment for this claimed 
disorder.  

Contained within the claims files are numerous records from the 
University of Missouri Hospital received by VA in February 2006.  
These records overwhelmingly pertain to treatment for esophageal 
cancer.  However, a May 2004 oncology record notes that the 
Veteran had a "long-standing history of [GERD]."  In this 
regard it was documented in this record that the Veteran never 
took any medications for this problem, except for over-the-
counter Rolaids.  

As noted above, the Veteran passed away in April 2006.  His 
surviving spouse now seeks accrued benefits based upon the claim 
for service connection of GERD pending at the time of his death.  

Based upon review of the evidence of record at the time of the 
Veteran's death, GERD was incurred in service.  It is noted in 
this regard that upon entrance to service the Veteran denied any 
gastrointestinal problems, particularly having ever had frequent 
indigestion, and clinical evaluation was normal.  At the time the 
Veteran filed his claim he reported having had "acid reflux" 
and "heartburn" since 1988.  Tellingly, his service treatment 
records document a reported a history of apparent occasional 
indigestion in March 1988, and then having "frequent" 
indigestion at separation from service.  Moreover, intermittent 
heartburn was assessed at discharge and the Veteran was diagnosed 
as having "long-standing" GERD in May 2004, based upon his 
provided history of symptomatology, which is documented to have 
begun in service.  Although the Veteran may not have been 
competent to diagnose GERD, he was certainly capable of 
describing his gastrointestinal symptoms.  The Veteran's reports 
of identical symptomatology that began in service later 
apparently resulted in a diagnosis of GERD.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the evidence is 
at least evenly balanced and in applying the benefit-of-the-doubt 
rule the claim is granted.  Gilbert, supra. 


ORDER

Entitlement to service connection for GERD for purposes of 
accrued benefits is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


